DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. (US 2016/0306763), hereinafter referred to as Geva in view of Kaufmann et al. (US 2015/0186317), hereinafter referred to as Kaufmann. 

Referring to claim 1, Geva teaches, as claimed, an electronic device, comprising: a first controller compliant with a first storage standard (i.e.-PCIe controller, page 2, ¶25, line 10); a second controller compliant with a second storage standard (i.e.-SATA controller, page 2, ¶25, line 10); and a switching unit that switches setting information between first setting information corresponding to the first storage standard and 
However, Geva does not teach a connection establishing unit that executes processing of establishing connection between an external storage device and one of the first controller or the second controller, the one of the first controller or the second controller compliant with the setting information set by the switching of the switching unit. 
On the other hand, Kaufmann discloses a connection establishing unit (i.e.-control logic 210, see fig. 2) that executes processing of establishing connection between an external storage device and one of the first controller or the second controller (page 3, ¶22). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Geva and incorporate a connection establishing unit that executes processing of establishing connection between an external storage device and one of the first controller or the second controller, the one of the first controller or the second controller compliant with the setting information set by the switching of the switching unit, as taught by Kaufmann. The motivation for doing so would have been to incorporate an interconnect so that to conveniently 

As to claim 2, the modified Geva in view of Kaufmann teaches the electronic device according to claim 1, wherein the switching unit switches the setting information to the second setting information if the connection has not been established first by using the first setting information, and wherein the switching unit switches the setting information to the first setting information if the connection has not been established first by using the second setting information (see Kaufmann, page 3, ¶28, lines 7-12). 
 
As to claim 3, the modified Geva teaches the electronic device according to claim 2, wherein, if subsequent connection to the external storage device is established after connection between the first controller and the external storage device has been established, the switching unit switches the setting information to the first setting information in advance, and wherein, if subsequent connection to the external storage device is established after connection between the second controller and the external storage device has been established, the switching unit switches the setting information to the second setting information in advance (see Kaufmann, page 3, ¶29, lines 5-12). 
claim 4, the modified Geva teaches the electronic device according to claim 2, wherein, if a predetermined signal from the external storage device has been detected, the switching unit switches the setting information to the first setting information in advance (see Kaufman, page 4, ¶29, lines 18-20 and 23-25). 
 
As to claim 5, the modified Geva teaches the electronic device according to claim 1, wherein the first setting information and the second setting information differ in terms of a setting value related to data transfer (page 4, ¶29, lines 14-18). 
 
As to claim 13, the modified Geva teaches the electronic device according to claim 12, wherein the switching unit is provided outside a circuit board having the first controller and the second controller. 
 
As to claim 14, the modified Geva teaches the electronic device according to claim 1, wherein the switching unit is provided inside a circuit board having the first controller and the second controller. 
 
As to claim 15, the modified Geva teaches the electronic device according to claim 14, wherein the switching unit acquires the 

Referring to claim 16, the claim is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Geva and Kaufmann, as applied to claim 1 above, and further in view of Koo (US 7,423,920), hereinafter referred to as Koo.  

As to claims 6 and 7, the modified Geva teaches the claimed invention except the limitation of claims 6 and 7.
	On the other hand, Koo discloses a semiconductor device comprised of a data transfer controller and a means for adjusting a driving signal of for controlling operation of data transfer unit (see Abstract, lines 1-4 &14-20 and, col. 2, lines 13-17)
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Geva so that the setting value related to the data transfer is a setting value to be used for adjusting a strength of a data signal; and .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geva and Kaufmann, as applied to claim 1 above, and further in view of Hia et al. (US 2016/0062652), hereinafter referred to as Hia.  

As to claims 11 and 12, the modified Geva teaches the claimed invention except the limitation of claims 11 and 12.
	On the other hand, Hia discloses a system and method for providing personality switching in a SSD device comprised of memory that stores a setting information/code or a driver, wherein the switching unit switches the setting information between the first setting information stored in the first memory 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Geva and incorporate: a first memory that is connected to the first controller and stores the first setting information; and a second memory that is connected to the second controller and stores the second setting information, as taught by Hia. The motivation for doing so would have been to incorporate a firmware memory for storing configuration information for the SSD device. 

As to claim 12, the modified Geva in view of Kaufmann teaches the electronic device according to claim 11, wherein the switching unit is connected to the first memory and the second memory and switches the setting information by switching a connection path between a connection path to the first memory and a connection path to the second memory (see Kaufmann, page 3, ¶22). 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Claim Objections 
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not deemed to be persuasive. 

Applicants argued:

…Geva does not teach that the switch 35 switches setting information between 
setting information corresponding to one controller (i.e., USB) and the setting information corresponding to another controller (i.e., PCIe).
That is, Geva fails disclosing the feature “a switching unit that switches setting information between first setting information corresponding to the first storage standard and second setting information corresponding to the second storage standard” in claim 1.

The Examiner disagrees with the above statement. Geva teaches a multiplexer (MUX) configured to dynamically switch between 

Applicants argued:

…Kaufmann merely provides connection between internal component of the bridge device, but does not teach to provide connection between the external storage device and one of the first interface component 220 or the second interface component 230. Kaufmann does not teach that one of the first interface component 220 or the second interface component 230 is compliant with the setting information set by the switching of the control logic 210.

The Examiner disagrees with the above statement. Kaufmann discloses a connection establishing unit (i.e.-control logic 210, see fig. 2) that executes processing of establishing connection between an external storage device and one of the first controller or the second controller (page 3, ¶22). 
Furthermore, it appears that the Applicant are arguing the references individually while the rejection was made by combining the references and, the combination teaching the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184